—Appeal from *893a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered June 6, 1994, convicting defendant upon his plea of guilty of the crime of burglary in the third degree.
Defendant pleaded guilty to burglary in the third degree in full satisfaction of an indictment charging him with five separate crimes as well as unrelated misdemeanor charges. As part of the plea agreement, he was sentenced as a second felony offender to a prison term of 3 to 6 years to run concurrent to a sentence imposed in connection with a prior conviction. Defendant initially asserts that in the event his appeal from his prior conviction is successful, he should be permitted to withdraw his guilty plea because a condition of the plea agreement, i.e., concurrent sentences, could no longer be implemented. Inasmuch as we have found defendant’s appeal from his prior conviction to be without merit (see, People v La Porte, 217 AD2d 821), there is no reason to permit defendant to withdraw his plea. Moreover, contrary to defendant’s claim that he was denied the effective assistance of counsel, we find on this record that he was provided meaningful representation.
Mercure, J. P., Crew III, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.